Citation Nr: 0422264	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-15 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $1,463.75.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to June 
1943.  He died in February 1999, and the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In that 
decision, the Committee denied waiver of recovery of an 
overpayment of pension benefits in the calculated amount of 
$3,463.75.  Subsequently, an April 2003 decision granted a 
waiver in the amount of $2,000, and continued to deny the 
waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $1,463.75.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record indicates that the debt at issue in 
this case was created when the appellant, after her receipt 
of Social Security benefits made her income too high to 
qualify, continued to receive VA pension benefits.  After 
waiving $2,000.00 of the overpayment, the RO has calculated 
the remaining amount of this overpayment to be $1,463.75.

In the April 2003 decision, the Committee denied the 
appellant's request for a waiver of the remaining $1,463.75, 
finding that recovery would not be against the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.963 (2003).

The appellant appealed the RO's determination.  In effect, 
she argues that the debt at issue here is invalid as it was 
due to sole administrative error.  Sole administrative error 
means that the claimant neither had knowledge of nor should 
have been aware of the erroneous award.  Further, neither the 
claimant's actions nor her failure to act must have 
contributed to payment of the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2003).  
A review of the record indicates that the RO has not yet 
addressed the validity of the debt at issue in this case, 
including the underlying issue of sole administrative error.

The U.S. Court of Appeals for Veterans Claims has held that 
appellate review by the Board of a waiver claim must be 
deferred pending formal adjudication of the challenge to the 
validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991) ("[W]hen a veteran raises the validity of the debt 
as part of a waiver application . . . it is arbitrary and 
capricious and an abuse of discretion to adjudicate the 
waiver application without first deciding the veteran's 
challenge to the lawfulness of the debt asserted against him 
or her."); see also VAOPGCPREC 6-98.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should adjudicate the 
appellant's challenge of the validity of 
the debt at issue.  If it is determined 
that a debt was properly created, the RO 
should notify the appellant of her right 
to appeal the decision.  If she files a 
notice of disagreement on this issue, a 
statement of the case should be issued, 
and she should be afforded the 
appropriate amount of time to perfect her 
appeal to the Board by filing a 
substantive appeal.

2.  If it is determined that a debt was 
properly created, the Committee should 
review the waiver claim and determine 
whether such a waiver is warranted under 
applicable law and regulations.  If the 
decision of the Committee remains adverse 
to the appellant, then she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After affording them a reasonable 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


